           Case 1:10-cv-09257-ALC Document 15 Filed 10/08/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------- x
MOHAMMAD AMMAR AL-BAHLOUL,                                       :
                                                                 :
                                            Plaintiff,
                                                                 :                    10/8/2020
                                                                 :
                                                                 :
                 v.
                                                                 :      10-cv-09257 (ALC)
                                                                 :
THE REPUBLIC OF TAJIKISTAN,
                                                                 :
                                                                 :
                                                                 :
                                            Defendant.
                                                                  :
----------------------------------------------------------------- : x

ANDREW L. CARTER, JR., District Judge:

       AMENDED DEFAULT JUDGMENT CONVERTING INTO U.S. CURRENCY

         This cause came before the Court on Movant, Mohammad Ammar Al-Bahloul's,

Letter Motion for Conversion of Default Judgment into U.S. Currency, specifically the Default

Judgment entered on April 19, 2011, confirming the September 2, 2009 Partial Award on

Jurisdiction and Liability and the June 8, 2010 Final Award by an arbitration panel of

the Arbitration Institute of the Stockholm Chamber of Commerce (the “April 19, 2011

Judgment”), and notice having been sent to Defendant the Republic of Tajikistan at the

addresses previously used in this matter, and the Court receiving no response therefrom to the

instant application, and the Court incorporating by reference the findings of fact, conclusions

of law and rulings in the April 19, 2011 Judgment, and the Court finding that:

    1. The Default Judgment entered on April 19, 2011 confirming the September 2, 2009 Partial

         Award on Jurisdiction and Liability and the June 8, 2010 Final Award by an arbitration

         panel of the Arbitration Institute of the Stockholm Chamber of Commerce was entered in
        Case 1:10-cv-09257-ALC Document 15 Filed 10/08/20 Page 2 of 5




      two foreign currencies, EUR 562,488 in Euros and SK 4063 in Swedish Krona. Movant

      moved pursuant to Fed. R. Civ. P. 60(a) to convert the Default Judgment into U.S. Currency

      and the Court grants that motion.

   2. On April 19, 2011, Euro to U.S. Dollar rate was 1EUR = $1.4336. At that rate, the total

      amount of Euros in the Default Judgment converts into $806,382.80.

   3. On April 19, 2011, Swedish Krona to U.S. Dollar rate was 1 SK = $.1607, at that rate, the

      total amount of Swedish Krona in the Default Judgment converts into $652.92.

   4. Accordingly, the principal amount of the Default Judgment in foreign currencies converts

      into $807,035.72 in U.S. Dollars based on the date the judgment was entered.

NOW THEREFORE, IT IS HERBY ORDERED, ADJUDGED AND DECREED:
   1. The April 19, 2011 Default Judgment be and hereby is converted into U.S. Currency as an

      Amended Default Judgment, and entered this day of 2020, but effective as of the date of

      the Default Judgment entered April 19, 2011;

   2. Post judgment interest shall accrue pursuant to 28 U.S.C. 1961 from the date of entry of

      the original Default Judgment, April 19, 2011 in United States dollars based on the total

      amount of $807,035.72.

SO ORDERED.
Dated: October 8, 2020
      New York, New York



                                                          ANDREW L. CARTER, JR.
                                                          United States District Judge
Case 1:10-cv-09257-ALC Document 15 Filed 10/08/20 Page 3 of 5
Case 1:10-cv-09257-ALC Document 15 Filed 10/08/20 Page 4 of 5
Case 1:10-cv-09257-ALC Document 15 Filed 10/08/20 Page 5 of 5
